DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 13 April 2021 claims priority to US provisional applications 63/158,601, filed 09 March 2021; and 63/008,848, filed 13 April 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon, product of nature) without significantly more. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test, is discussed in further detail in subsection III. The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 
The claims below are evaluated using the “Subject Matter Eligibility Test for Products and Processes” flow chart as shown in MPEP § 2106 III and II A.

Step 1: Yes. The instant claims fall under one of the statutory categories, specifically compositions of matter, as the claims are drawn to polynucleotides encoding PSMA (claims 13 and 14) and STEAP1 (claims 19 and 20).

Step 2: Prong 1: Yes. The instant claims are directed to a judicial exception, specifically a natural phenomenon (a product of nature). The instant claims part (a) are drawn to polynucleotides encoding PSMA which has a polypeptide sequence of SEQ ID NO: 15 (claims 13 and 14) and polynucleotides encoding STEAP1 which has a polypeptide sequence of SEQ ID NO: 18 (claims 19 and 20). The PSMA and STEAP1 polypeptide sequences disclosed are products of nature and are naturally occurring polypeptides in the body. This is evidenced by WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 which teaches that PSMA is a 100 kDa type II transmembrane glycoprotein expression of which is largely restricted to prostate tissues but also detectable in the brain, salivary gland, small intestine, and renal cell carcinoma (page 12, lines 12-16). Probst further teaches that PSMA comprises a sequence deposited under accession number NM_004476. The PSMA polypolypeptide under accession number NM_004476 (reference: GenBank NCBI Reference Sequence: NM_004476.1; Homo sapiens folate hydrolase 1 (FOLH1), transcript variant 1, mRNA (25 Apr 2017)), page 3, CDS, translation) matches instant SEQ ID NO:s 15 and is a naturally occurring polypeptide. Probst also teaches that STEAP1 is a cell surface protein that is predominantly expressed in human prostate tissue and in other malignancies including prostate, bladder, colon, and ovarian carcinomas, and in Ewing’s sarcoma and suggests its use as an almost universal tumor antigen (page 14, lines 4-9). Probst teaches that STEAP1 comprises a sequence deposited under accession number NM_012449. The STEAP1 polynucleotide under accession number NM_012449 (reference: GenBank NCBI Reference Sequence: NM_012449.2; Homo sapiens STEAP family member 1 (STEAP1), mRNA (19 Aug 2018, page 3, CDS, Translation) matches instant SEQ ID NO: 18 and is a naturally occurring polypeptide. Based on the teachings of Probst, the claim recites a natural phenomenon (product of nature) and is therefore drawn to a judicial exception.

Step 2: Prong 2: No. The instant claims do not recite additional elements that integrate the judicial exception into a practical application. The instant claims are composition claims and do not integrate the products of nature into a practical application.

Step 2B: No. The instant claims do not recite additional elements that amount to significantly more than the judicial exception. As previously discussed, part (a) of the claims (which stands alone from part (b) when “or” is used to conjoin them) are drawn to any polynucleotide that encodes PSMA or STEAP1 as long as the polypeptides are matching SEQ ID NO:s 15 and 18. There is no additional elements beyond the judicial exception in this interpretation of the claim. 

	Based on the discussion above, claims 13-14 and 19-20 were determined to be directed to non-eligible subject matter under 35 USC 101.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 10, and 25-26 list multiple alternative limitations that are separated by “and/or” (for example, claim 9 has alternatives (a)-(d)). The use of and/or in the claims renders the claims indefinite as it is unclear what combination of the alternatives are claimed. While the specification provides a definition for the conjunctive term “and/or” on page 8, [0038], the definition details interpretation when there are only two alternatives separated by the conjunction. In the case of claim 9, where the structure of the alternative limitations is (a), (b), (c), and/or (d), it is unclear what groups are claimed as the claim could be interpreted as including (a) and (b) and (c) and (d) or as (a) and (b) and (c) or (d), but not including any other groups. MPEP 2173.05(h) speaks to alternative limitations and provides suggested formats for Markush groups including "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C". Appropriate correction is required.

Claims 27-31 are rejected by virtue of their dependency on a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as evidenced by GenBank NCBI Reference Sequence: NM_004476.1; Homo sapiens folate hydrolase 1 (FOLH1), transcript variant 1, mRNA (25 Apr 2017) and GenBank NCBI Reference Sequence: NM_012449.2; Homo sapiens STEAP family member 1 (STEAP1), mRNA (19 Aug 2018).

Regarding claims 13 and 14, Probst teaches compositions comprising at least one RNA, preferably an mRNA, encoding antigens capable of eliciting an (adaptive) immune response in a mammal wherein one of the antigens is PSMA (abstract). 
Probst further teaches that PSMA is also known as FOLH1 (folate hydrolase 1) and that the PSMA used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_004476 (page 12, lines 12-13; lines 28-30). The polypeptide encoded by the sequence under accession number NM_004476 (NM_004476.1, page 3, CDS, translation) is identical to the polypeptide of instant application SEQ ID NO: 15 as shown in the ABSS alignment below:


    PNG
    media_image1.png
    267
    730
    media_image1.png
    Greyscale

Based on this, Probst teaches polynucleotides encoding PSMA, wherein the polynucleotide encodes a polypeptide identical to instant application SEQ ID NO: 15. 

Regarding claims 19 and 20, Probst teaches compositions comprising at least one RNA, preferably an mRNA, encoding antigens capable of eliciting an (adaptive) immune response in a mammal wherein one of the antigens is STEAP1 (abstract). 
Probst further teaches that the STEAP1 used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_012449 (page 14, lines 14-16). The polypeptide encoded by the sequence under accession number NM_012449 (NM_012449.2, page 3, CDS, Translation) is identical to the polypeptide of instant application SEQ ID NO: 18 as shown in the ABSS alignment below:

    PNG
    media_image2.png
    517
    731
    media_image2.png
    Greyscale

Based on this, Probst teaches a polynucleotide encoding STEAP1, wherein the polynucleotide encodes a polypeptide identical to instant application SEQ ID NO: 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 32, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as evidenced by GenBank NCBI Reference Sequence: NM_004476.1; Homo sapiens folate hydrolase 1 (FOLH1), transcript variant 1, mRNA (25 Apr 2017) and GenBank NCBI Reference Sequence: NM_012449.2; Homo sapiens STEAP family member 1 (STEAP1), mRNA (19 Aug 2018).

Regarding claim 1, Probst teaches compositions and vaccines for treating prostate cancer where the composition comprises at least one RNA encoding at least two, preferably different, antigens capable of eliciting an adaptive immune response in a mammal (title; abstract). Probst teaches that the antigens are elected from a group which includes the antigens PSMA (Prostate-specific membrane antigen) and STEAP (Six Trans-membrane Epithelial Antigen of the Prostate). Probst further teaches that STEAP may synonymously be named STEAP1, STEAP, or STEAP-1 (page 14, lines 4-6). Probst teaches that in a preferred embodiment, the at least one RNA encodes two antigens including PSMA and STEAP (page 18, lines 16-19; line 25).
Probst teaches that PSMA is highly expressed in most primary and metastatic prostate cancers, and nonprostatic solid tumor neovasculature and is a known target for anticancer imaging and therapeutic agents (page 12, lines 17-20). Probst teaches that STEAP is a novel cell surface protein expressed predominantly in human prostate tissue and in other common malignancies including prostate, bladder, colon, and ovarian carcinomas, as well as in Ewing’s sarcoma, suggesting that it could function as an almost universal tumor antigen (page 14, lines 5-9). 
Probst further teaches that PSMA vaccines and STEAP1 vaccines had been previously developed and demonstrated. For example, Probst teaches a study focused on the vaccination of prostate cancer patients in a corresponding phase I trial with two HLA-A*0201 PSMA epitopes to compare vaccination based on the peptide alone and with vaccination based on pulsed DCs. Probst teaches that the study showed that vaccination based on DCs loaded with peptides or proteins leads at least partially to detectable immune responses as well as temporary PSC declines or stabilization (page 7, lines 14-22). In the case of STEAP1, Probst teaches that therapeutic and prophylactic vaccination with a plasmid of virus-like replicon coding for STEAP has been previously demonstrated to prolong the survival in tumor-challenged mice (page 9, lines 13-15).   
Probst teaches that RNA can be monocistronic, bicistronic, or multicistronic (page 67, 5.) and that the composition can comprise a mixture of monocistronic, bicistronic and/or multicistronic RNAs (page 68, 8.). Probst further teaches that the active immunostimulatory composition of the invention, may comprise a mixture of at least one monocistronic RNA and at least one bi- or even multicistronic RNA (page 21, lines 5-8). Probst teaches that the at least one monocistronic RNA and the at least one bicistronic RNA may preferably also encode identical antigens provided that the composition provides at least two antigens (page 21, lines 12-17). Probst teaches that such combinations may be advantageous e.g. for a staggered, e.g. time dependent, administration of the active composition to a patient in need thereof (page 21, lines 17-23).
Overall, Probst teaches vaccine combinations comprising polynucleotides encoding PSMA and STEAP1 and teaches that these polynucleotides can be monocistronic or bicistronic or a mixture of the two in which the two antigens are encoded by monocistronic polynucleotides and a bicistronic polynuclotide. With the teachings of Probst, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have created a vaccine combination comprising a first polynucleotide encoding PSMA, a second polynucleotide encoding STEAP1, and a third polynucleotide encoding PSMA and STEAP1 for use as a vaccine. A skilled artesian would have been motivated to make this combination in order to create a vaccine combination that Probst teaches comprises known cancer antigens and that have been demonstrated to be effective in vaccines. Furthermore, a skilled artesian would have been motivated to use a combination of monocistronic and bicistronic polynucleotides to encode the antigens as Probst teaches that such combinations can be advantageous for reasons including staggered administration of the active composition. 
Regarding claims 5 and 6, Probst teaches the vaccine combination of claim 1 as discussed above. 
Probst further teaches that PSMA is also known as FOLH1 (folate hydrolase 1) and that the PSMA used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_004476 (page 12, lines 12-13; lines 28-30). The polypeptide encoded by the sequence under accession number NM_004476 (NM_004476.1, page 3, CDS, translation) is identical to the polypeptide of instant application SEQ ID NO: 15 as shown in the ABSS alignment below:


    PNG
    media_image1.png
    267
    730
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    267
    730
    media_image1.png
    Greyscale

	Based on this, Probst teaches that the polynucleotide encoding PSMA, is a polynucleotide encoding a polypeptide identical to instant application SEQ ID NO: 15. 

Regarding claims 7 and 8, Probst teaches the vaccine combination of claim 1 as discussed above. 
Probst further teaches that the STEAP1 used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_012449 (page 14, lines 14-16). The polypeptide encoded by the sequence under accession number NM_012449 (NM_012449.2, page 3, CDS, Translation) is identical to the polypeptide of instant application SEQ ID NO: 18 as shown in the ABSS alignment below:

    PNG
    media_image2.png
    517
    731
    media_image2.png
    Greyscale

Based on this, Probst teaches that the polynucleotide encoding STEAP1, is a polynucleotide encoding a polypeptide identical to instant application SEQ ID NO: 18.

Regarding claim 32, Probst teaches the vaccine combination of claim 1 as discussed above.
Probst further teaches that the vaccines are used in methods of treating prostate cancer by administering to a patient in need a pharmaceutically effective amount of an inventive vaccine, or a pharmaceutically effective amount of an inventive active immunostimulatory composition (page 45, lines 29-33). Probst teaches that prevention or treatment of prostate cancer carried out by administering the vaccine at once or in a staggered manner is achieved by “inducing or enhancing an adaptive immune response” (page 46, lines 23-26; lines 30-32).

Regarding claim 35, Probst teaches the method of claim 32 as discussed above. 
Probst further teaches the use of the vaccine composition in the modulation, preferably the induction or enhancement, of an immune response to treat and/or support the treatment of prostate cancer. In the case of support of the treatment of prostate cancer, Probst teaches the use of the vaccine in combination with conventional prostate cancer therapy methods (page 47, lines 10-22). 
A skilled artesian would have reasonably interpreted Probst teachings of supporting prostate cancer treatments to meet the instant claim limitation of the further administration of one or more additional cancer therapies as Probst is teaching that the vaccine is being used to support the treatments and use in combination with the treatments (page 47, lines 14-15; 19-20).

Regarding claim 36, Probst teaches the method of claim 35 as discussed above.
Probst further teaches that the one or more additional cancer therapeutics include surgery, chemotherapy, or radiation therapy, or some combination of these (page 47, lines 16-20).

Regarding claim 38, Probst teaches the vaccine combination of claim 1 as discussed above.
Probst further teaches that the vaccine is included in a pharmaceutical composition (page 40, lines 30-31; “the inventive vaccine may additionally contain a pharmaceutically acceptable carrier and/or further auxiliary substances and additives and/or adjuvants”).


Claims 2-4, 12, 15-18, 21-24, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as applied to claims 1, 13, and 19 above and in further view of WO 2017/192418 A1 (Custers, J.H., et al) 09 November 2017.

Regarding claim 2, Probst teaches the vaccine combination of claim 1 as discussed above.
Probst further teaches that DNA may be used as a nucleic acid in vaccination strategies in order to incorporate the required genetic information into a cell and that DNA viruses may be used as DNA vehicles. Probst teaches that “because of their infectious properties, such viruses achieve a very high transfection rate” (page 8, lines 26-29).
Probst does not teach that a recombinant adenovirus (rAD), Great Ape adenovirus 20 (GAd20), a modified vaccinia Ankara (rMVA), or a self-replicating RNA comprise the first, second, or third polynucleotides. The use of these vectors in vaccine compositions, however, were known in the art prior to the effective filing date of the claimed invention.
For example, Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising nucleic acid molecules (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
The vaccine compositions taught by Custers comprise a recombinant virus vector containing one or more nucleic acid molecules of the vaccine operably linked to a promoter (page 6, [0023]). Custers teaches that the viral vector is as a recombinant poxviral vector or a recombinant adenoviral vector. Custers further teaches that in preferred embodiments, the vector is a recombinant adenovirus or a recombinant MVA virus (page 6, [0024]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the first, second, and third polynucleotides taught by Probst in a viral vector such as those disclosed by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested vectors that have been used for the introduction of polynucleotides into cells, particularly vectors used in vaccine composition generation and delivery. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construction of, and treatment with, vaccines which employ the use of viruses. 

Regarding claim 3, Probst and Custers teaches the vaccine combination of claim 2 as discussed above.
Custers further teaches that the recombinant adenovirus is a recombinant adenovirus serotype 26 (rAd26) (page 35, [0104]).

Regarding claim 4, Probst teaches the vaccine combination of claim 1 as discussed above. 
As discussed previously in the rejection of claim 1, Probst teaches that the vaccine composition comprises a mixture of monocistronic RNA and at least one bicistronic RNA and that the RNAs may encode identical antigens providing advantages such as staggered, time dependent, administration of the active composition to a patient in need thereof (page 21, lines 5-23). 
Probst, however, does not disclose that rAd26 viral vectors comprise the first and second polynucleotide and that a rMVA comprises the third polynucleotide. 
Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising nucleic acid molecules (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
The vaccine compositions taught by Custers comprise a recombinant virus vector containing one or more nucleic acid molecules of the vaccine operably linked to a promoter (page 6, [0023]). Custers teaches that the vector is a recombinant adenovirus vector (preferably rAd26) or a recombinant MVA virus (page 6, [0024]). Custers further teaches that the vector, vaccine, or vaccine combination are administered to a subject in need thereof as a prime-boost regimen (page 8, [0033]). Custers teaches that the regimen inlcudes a priming vaccine comprising an immunologically effective amount of a first recombinant adenovirus vector comprising a nucleic acid encoding a polypeptide according to the invention and a second recombinant adenovirus vector comprising a nucleic acid encoding a different polypeptide according to the invention. Custers teaches that there is also a boosting vaccine comprising an immunologically effective amount of a recombinant Modified Vaccinia Ankara (MVA) vector comprising a nucleic acid encoding preferably two different polypeptides according to the invention together with a pharmaceutically acceptable carrier (pages 8-9, [0033]).
Custers teaches that the combined administration (e.g., in prime-boost schedule) of the adenoviral vaccine and the MVA vaccine provide an enhanced immune response, as compared to administrations of the vaccines alone (pages 19-20, [0066]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the first, second, and third polynucleotides taught by Probst in viral vectors of rAd26, rAd26, and rMVA, respectively, as taught by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested viral vectors and prime-boost regimens previously demonstrated in vaccine composition generation and delivery, particularly one which has been demonstrated to have enhanced immune response compared to administration of the individual vaccines alone. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construction of, and treatment with, vaccines employing viruses. 

Regarding claim 12, Probst and Custers teach the vaccine combination of claim 2 as discussed above.
Custers further teaches that the rMVA is derived from MVA-BN (page 31, [0094], “a recombinant MVA is a derivative of MVA-BN”). 

Regarding claim 15, Probst teaches the polynucleotide of claim 13 as discussed above.
Probst further teaches that DNA may be used as a nucleic acid in vaccination strategies in order to incorporate the required genetic information into a cell and that DNA viruses may be used as DNA vehicles. Probst teaches that “because of their infectious properties, such viruses achieve a very high transfection rate” (page 8, lines 26-29).
Probst, however, does not explicitly disclose that the polynucleotide is contained in a vector. The use of vectors in polypeptide expression and their use in vaccine compositions were known in the art prior to the effective filing date of the claimed invention. 
For example, Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising nucleic acid molecules (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
Custers teaches that the invention provides a vaccine and vaccine combinations comprising a recombinant virus vector and a pharmaceutically acceptable excipient. Custers teaches that the recombinant virus vector comprises one or more nucleic acid molecules, wherein the sequence encoding the polypeptide is operably linked to a promoter (page 6, [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the polynucleotide taught by Probst in a vector as disclosed by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested methods used for the delivery of polynucleotides into cells, particularly vectors used in vaccine composition generation and delivery. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construction of, and treatment with, vaccines. 

Regarding claim 16, Probst and Custers teach the vector of claim 15 as discussed above.
Custers further teaches that the vector comprises a recombinant adenovirus (rAd) or a modified vaccinia Ankara (rMVA) (page 6, [0024]).

Regarding claim 17, Probst and Custers teach the vector of claim 16 as discussed above.
Custers further teaches that the vector comprises a recombinant adenovirus derived from a human adenovirus serotype 26 (Ad26) (page 6, [0024]); page 75, [0179], “vectors derived from adenovirus serotype 26”).

Regarding claim 18, Probst and Custers teach the vector of claim 16 as discussed above.
Custers further teaches that the vector is introduced into a cell (pages 27-28, [0088], “a ‘vector’ as used herein, is typically a vehicle to artificially carry foreign genetic material into another cell, where it can be replicated and/or expressed”, “Typically such vectors can be propagated in at least one type of suitable hosts such as bacteria, yeast, insect cells, mammalian cells, and the like”, “The purpose of a vector which transfers genetic information to another cell is typically to isolate, multiply, or express the insert in the target cell”). 
Regarding claim 21, Probst teaches the polynucleotide of claim 19 as discussed above.
Probst further teaches that DNA may be used as a nucleic acid in vaccination strategies in order to incorporate the required genetic information into a cell and that DNA viruses may be used as DNA vehicles. Probst teaches that “because of their infectious properties, such viruses achieve a very high transfection rate” (page 8, lines 26-29).
Probst, however, does not explicitly disclose that the polynucleotide is contained in a vector. The use of vectors in polypeptide expression and their use in vaccine compositions were known in the art prior to the effective filing date of the claimed invention. 
For example, Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising nucleic acid molecules (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
Custers teaches that the invention provides a vaccine and vaccine combinations comprising a recombinant virus vector and a pharmaceutically acceptable excipient. Custers teaches that the recombinant virus vector comprises one or more nucleic acid molecules, wherein the sequence encoding the polypeptide is operably linked to a promoter (page 6, [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the polynucleotide taught by Probst in a vector as disclosed by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested methods used for the delivery of polynucleotides into cells, particularly vectors used in vaccine composition generation and delivery. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construction of, and treatment with, vaccines. 

Regarding claim 22, Probst and Custers teaches the vector of claim 21 as discussed above.
Custers further teaches that the vector comprises a recombinant adenovirus (rAd) or a modified vaccinia Ankara (rMVA) (page 6, [0024]).

Regarding claim 23, Probst and Custers teach the vector of claim 22 as discussed above.
Custers further teaches that the vector comprises a recombinant adenovirus derived from a human adenovirus serotype 26 (Ad26) (page 6, [0024]); page 75, [0179], “vectors derived from adenovirus serotype 26”).

Regarding claim 24, Probst and Custers teach the vector of claim 22 as discussed above.
Custers further teaches that the vector is introduced into a cell (pages 27-28, [0088], “a ‘vector’ as used herein, is typically a vehicle to artificially carry foreign genetic material into another cell, where it can be replicated and/or expressed”, “Typically such vectors can be propagated in at least one type of suitable hosts such as bacteria, yeast, insect cells, mammalian cells, and the like”, “The purpose of a vector which transfers genetic information to another cell is typically to isolate, multiply, or express the insert in the target cell”). 

Regarding claims 33 and 34, Probst teaches a method of enhancing an immune response against a prostate cancer in a subject in need thereof (page 46, lines 23-26; lines 30-32, “One may treat prostate cancer (PCa)… by inducing or enhancing an adoptive immune response”) and a method of treating a subject afflicted with a prostate cancer (page 45, lines 29-33; “methods of treating prostate cancer (PCa)”). Probst further teaches that the methods comprise “administering to a patient in need thereof a pharmaceutically effective amount of an inventive vaccine, or a pharmaceutically effective amount of an inventive active (immunostimulatory) composition” (page 45, lines 29-33). 
Probst teaches that the vaccine composition comprises at least one RNA encoding at least two, preferably different, antigens capable of eliciting an adaptive immune response in a mammal (title; abstract). Probst teaches that the antigens are selected from a group which includes the antigens PSMA (Prostate-specific membrane antigen) and STEAP (Six Trans-membrane Epithelial Antigen of the Prostate). Probst further teaches that STEAP may synonymously be named STEAP1, STEAP, or STEAP-1 (page 14, lines 4-6). Probst teaches that in a preferred embodiment, the at least one RNA encodes two antigens including PSMA and STEAP (page 18, lines 16-19; line 25).
Probst teaches that PSMA is highly expressed in most primary and metastatic prostate cancers, and nonprostatic solid tumor neovasculature and is a known target for anticancer imaging and therapeutic agents (page 12, lines 17-20). Probst teaches that STEAP is a novel cell surface protein expressed predominantly in human prostate tissue and in other common malignancies including prostate, bladder, colon, and ovarian carcinomas, as well as in Ewing’s sarcoma, suggesting that it could function as an almost universal tumor antigen (page 14, lines 5-9). 
Probst further teaches that PSMA vaccines and STEAP1 vaccines had been previously developed and demonstrated. For example, Probst teaches a study focused on the vaccination of prostate cancer patients in a corresponding phase I trial with two HLA-A*0201 PSMA epitopes to compare vaccination based on the peptide alone and with vaccination based on pulsed DCs. Probst teaches that the study showed that vaccination based on DCs loaded with peptides or proteins leads at least partially to detectable immune responses as well as temporary PSC declines or stabilization (page 7, lines 14-22). In the case of STEAP1, Probst teaches that therapeutic and prophylactic vaccination with a plasmid of virus-like replicon coding for STEAP has been previously demonstrated to prolong the survival in tumor-challenged mice (page 9, lines 13-15).   
Probst teaches that RNA can be monocistronic, bicistronic, or multicistronic (page 67, 5.) and that the composition can comprise a mixture of monocistronic, bicistronic and/or multicistronic RNAs (page 68, 8.). Probst further teaches that the active (immunostimulatory) composition of the present invention, may comprise a mixture of at least one monocistronic RNA and at least one bi-or even multicistronic RNA (page 21, lines 5-8). Probst teaches that the monocistronic RNA and the bicistronic RNA may preferably also encode identical antigens provided that the composition provides at least two antigens (page 21, lines 12-17). Probst teaches that such combinations may be advantageous e.g. for a staggered, e.g. time dependent, administration of the active composition to a patient in need thereof (page 21, lines 17-23).
Overall, Probst teaches methods of treating prostate cancer with vaccines comprising polynucleotides encoding PSMA and STEAP1 and teaches that the polynucleotides can be monocistronic or bicistronic or a mixture of the two in which the two antigens are encoded by monocistronic polynucleotides and at least one bicistronic polynuclotide. With the teachings of Probst, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have created a vaccine combination comprising a first polynucleotide encoding PSMA, a second polynucleotide encoding STEAP1, and a third polynucleotide encoding PSMA and STEAP1 for use as a vaccine. A skilled artesian would have been motivated to make this combination in order to create a vaccine combination that Probst teaches comprises known cancer antigens that have been demonstrated to be effective in vaccines. Furthermore, a skilled artesian would have been motivated to use a combination of monocistronic and bicistronic polynucleotides to encode the antigens as Probst teaches that such combinations can be advantageous for reasons including staggered administration of the active composition. 
Probst, however, does not disclose that rAd26 viral vectors comprise the first and second polynucleotide which are used to prime the immune response and that a rMVA comprises the third polynucleotide which is used to boost the immune response. 
Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising nucleic acid molecules (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
The vaccine compositions taught by Custers comprise a recombinant virus vector containing one or more nucleic acid molecules of the vaccine operably linked to a promoter (page 6, [0023]). Custers teaches that the vector is a recombinant adenovirus vector (preferably rAd26) or a recombinant MVA virus (page 6, [0024]). Custers further teaches that the vector, vaccine, or vaccine combination are administered to a subject in need thereof as a prime-boost regimen (page 8, [0033]). Custers teaches that the regimen includes a priming vaccine comprising an immunologically effective amount of a first recombinant adenovirus vector comprising a nucleic acid encoding a polypeptide according to the invention and a second recombinant adenovirus vector comprising a nucleic acid encoding a different polypeptide according to the invention. Custers teaches that there is also a boosting vaccine comprising an immunologically effective amount of a recombinant Modified Vaccinia Ankara (MVA) vector comprising a nucleic acid encoding preferably two different polypeptides according to the invention together with a pharmaceutically acceptable carrier (pages 8-9, [0033]).
Custers teaches that the combined administration (e.g., in prime-boost schedule) of the adenoviral vaccine and the MVA vaccine provide an enhanced immune response, as compared to administrations of the vaccines alone (pages 19-20, [0066]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the PSMA and STEAP1 polynucleotides taught by Probst in rAd26 viral vectors for priming the immune response as taught by Custers. It would have been further obvious to a skilled artesian to have included the combined PSMA and STEAP1 polynucleotide taught by Probst in a rMVA viral vector for boosting the immune response as taught by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested viral vectors and prime-boost regimens previously demonstrated in vaccine composition generation and delivery. A skilled artesian would have been particularly motivated as Custers teaches that the regimen has enhanced immune response compared to administration of vaccines alone. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construction of, and treatment with, vaccines. 


Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as applied to claim 1 above and in further view of Liao, Y.D., et al (2004) Removal of N-terminal methionine from recombinant proteins by engineered E.coli methionine aminopeptidase Protein Science 13; 1802-1810.
Probst teaches the vaccine combination of claim 1 as discussed above. 
Probst teaches that PSMA is also known as FOLH1 (folate hydrolase 1) and that the PSMA used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_004476 (page 12, lines 12-13; lines 28-30). 
Probst teaches that the STEAP1 used in the active immunostimulatory composition contains or comprises a sequence as deposited under accession number NM_012449 (page 14, lines 14-16).
The PSMA and STEAP1 polynucleotides under accession numbers NM_004476 (NM_004476.1, page 3, CDS, translation) and NM_012449 (NM_012449.2, page 3, CDS, Translation) encode polypeptides matching those of instant SEQ ID NO:s 8 and 10, respectively 
PSMA: NM_004476.1, page 3, CDS, translation aligned with instant SEQ ID NO: 8:

    PNG
    media_image3.png
    1049
    725
    media_image3.png
    Greyscale


STEAP1: NM_012449.2, page 3, CDS, Translation aligned with instant SEQ ID NO: 10:

    PNG
    media_image4.png
    524
    734
    media_image4.png
    Greyscale


It is noted that the polypeptides encoded by NM_004476 and NM_012449 include a methionine at the N-terminal which is not included in instant SEQ ID NO:s 8 and 10 (see alignments above where database alignments starts on the second amino acid). The translated amino acid sequences in NM_004476 and NM_012449 show the methionine at the N-terminal (snips shown below):






NM_004476.1, page 3, CDS, translation:

    PNG
    media_image5.png
    350
    549
    media_image5.png
    Greyscale


NM_012449.2, page 3, CDS, Translation:

    PNG
    media_image6.png
    156
    434
    media_image6.png
    Greyscale


	While Probst does not teach the removal of this methionine group, it is known in the art that the N-terminal methionine is a result of the translation initiation. 	
	For example, Liao studied the removal of N-terminal translation initiator Met by methionine aminopeptidase (MetAP) and teaches that the removal can be crucial for the function and stability of proteins (abstract). Laio further studied methods to remove the N-terminal Met from recombinant proteins (abstract; page 1802, left column, paragraph 1). 
As Liao is teaching that the N-terminal Met is a result of polynucleotide translation initiation in the cell, a skilled artesian would recognize that its inclusion in the bicistronic polynucleotide encoding PSMA and STEAP1 would not be necessary as the translation initiation would not start with the PSMA and STEAP1 polynucleotides but rather at the start of, for example, a promoter (Probst, page 9, lines 31-32, “if the DNA introduced into the cell is to be expressed, it is necessary for the corresponding DNA vehicle to contain a strong promoter”). 
Based on the teachings of Liao, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the PSMA and STEAP1 sequences disclosed by Probst without the N-terminal Met as disclosed by Laio in the production of the bicistronic PSMA and STEAP1 polynucleotide of Probst. A skilled artesian would have been motivated to make this alteration in order to take advantage of potential benefits of removing the N-terminal Met such as increased function and stability (Laio, abstract). 
Regarding claim 25, Probst teaches a polynucleotide encoding PSMA and STEAP1 (page 18, lines 16-18, “the at least one RNA of the active (immunostimulatory) composition of the present invention, may encode at least two (preferably different) antigens selected from…”; line 25, “PSMA and STEAP”; page 20, lines 25-27, “the (at least) one (bi- or even multicistronic) RNA, preferably mRNA, may encode e.g., at least two… antigens of the above mentioned subgroup(s) of antigens”). 
Based on the discussion above, Probst and Liao teach that the portion of the polynucleotide encoding PSMA encodes the polypeptide of instant SEQ ID NO: 8 and the portion of the polynucleotide encoding STEAP1 encodes the polypeptide of instant SEQ ID NO: 10. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as applied to claim 1 above, and in further view of US 2006/0034805 A1 (Fang, J., and K. Jooss) 16 February 2006, WO 2019/086615 A1 (Nicosia, A., et al) 09 May 2019, and Verheust, C., et al (2012) Biosafety aspects of modified vaccinia virus Ankara (MVA)-based vectors used for gene therapy or vaccination Vaccine 30; 2623-2632.
Probst teaches the vaccine combination of claim 1 as discussed above.
Probst teaches that the vaccine combination may comprise at least one bicistronic RNA, preferably mRNA, which carries two of the coding sequences of at least two, preferably different, antigens (page 20, lines 13-18). Probst further teaches that the RNA may be separated by at least one IRES (internal ribosomal entry site) sequence which can function as a sole ribosome binding site, but can also serve to provide a bicistronic RNA which codes for several proteins which are to be translated by the ribosomes independently of one another (page 20, lines 27-31). 
Probst, however, does not further detail the construction of the bicistronic polynucleotides or the use of a poxvirus promoter, T cell enhancers (TCE), or a 2A self-cleaving peptide. These components, however, were known in the art of bicistronic vector design to express two polypeptides.
Fang teaches single adeno-associated virus (AVV) vector constructs for expression of an immunoglobulin molecule or fragment thereof and teaches that the vectors comprise a self-processing cleavage sequence between a first and second immunoglobulin coding sequence allowing for expression of functional antibody molecules using a single promoter (abstract). Fang teaches that in the 5’ to 3’ direction, the vector comprises : a promoter operably linked to the coding sequence of an immunoglobulin heavy or light chain or fragment thereof, a self-processing sequence such as a 2A or 2A-like sequence, and the coding sequence for an immunoglobulin heavy or light chain; where the self-processing cleavage sequence is inserted between the first and second immunoglobulin sequences (page 13, [0138]). Fang teaches that upon translation, virus encoded self-processing peptides mediate rapid intramolecular (cis) cleavage of the polyprotein to yield discrete mature protein products. Fang further teaches that the use of 2A provides advantages over the use of an IRES in that the use of a self-processing peptide (exemplified by 2A peptides) facilitates expression of the heavy and light chains using a single promoter and where the two polypeptides are expressed in substantially equal molar ratios (pages 6 and 7, [0079]). 
Based on the teachings of Fang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a self-cleaving 2A peptide between the polynucleotides encoding PSMA and STEAP1 in place of the IRES taught by Probst. A skilled artesian would have been motivated to make this substitution in order to use another known self-cleaving peptide that has been demonstrated in the equal expression of two polypeptides and has been shown to require only a single promoter. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B), Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of the known self-cleaving 2A peptide for the IRES peptide would provide the predictable result of encoding two polypeptides from a single polynucleotide vector.
Probst and Fang, however, do not disclose the inclusion of T-cell enhancers 5’ to the polynucleotides encoding PSMA and STEAP1. 
Nicosia teaches that “sometimes vaccines elicit a suboptimal or no T-cell immune response” and that “this phenomenon of poor induction of T-cell immune response is more frequently observed in case of vaccinations that target antigens that are either fully self-molecules, e.g. cancer-specific antigens or partially self, e.g. cancer-specific neoantigens” (page 1, lines 12-15). Nicosia teaches that several strategies have been used to rescue lack/poor immunogenicity of some genetic vaccines, including the use of invariant chains (INV) to enhance CD8+ T cell induction. Nicosia teaches that INV plays a role in presenting antigenic peptides and has been demonstrated to increase induction of T cells when fused to an antigen in the context of genetic vaccination (page 1, lines 23-228). Nicosia further teaches that the use of short polypeptides as T cell enhancers is preferable in context of anti-cancer vaccination especially when using several cancer specific antigens in the vaccine (page 2, lines 8-10). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Nicosia with those of Probst and Fang to have included T-cell enhancers in the vector with the polynucleotides encoding PSMA and STEAP1. A skilled artesian would have been motivated to make this combination in order to take advantage of invariant chains which lead to increased induction of T cells when fused to an antigen used for vaccination as taught by Nicosia. A skilled artesian would have had a reasonable expectation of success in making this combination as Probst is teaching compositions and uses of vaccines encoding multiple cancer specific antigens which Nicosia teaches are self-molecules that can benefit from the use of T-cell enhancers in genetic vaccinations. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(C) Use of a known technique to improve similar devices. In this case, a skilled artesian would improve the vaccine composition taught by Probst and Fang using the known technique of including T cell enhancers as taught by Nicosia.
Probst, Fang, and Nicosia all teach the inclusion of a promoter located in the 5’ position of the vector (Probst, page 9, lines 31-33; Fang, page 1, [0011]; Nicosia, page 10, lines 2-4). Probst, Fang, and Nicosia, however, do not disclose that the promoter is a poxvirus promoter. Poxvirus promoters, however, were known in the art prior to the effective filing date of the claimed invention.
Nicosia teaches vectors commonly used in vaccine development including adenoviral vectors, adeno-associated virus vectors, poxvirus vectors, a vaccinia virus vector, or a modified vaccinia Ankara (MVA vector) (page 18, lines 24-30). Nicosia also teaches the use of heterologous prime boost vaccination regimens with two different viral vectors such as Great Apes derived adenoviral vectors for priming and poxvirus vectors, a vaccinia virus vector, or a modified vaccinia Ankara (MVA) vector for boosting administered sequentially (page 21, lines 9-15). 
Verheust provides an overview of the use of the modified vaccinia virus Ankara (MVA) teaching that “it also represents an excellent candidate for use as a vector system in recombinant vector vaccine development for gene delivery or vaccination against infectious diseases or tumors, even in immunocompromised individuals” (abstract). Verheust teaches that MVA is a highly attenuated poxvirus strain (paragraph bridging pages 2624 and 2625) and that poxviruses have several unique features making them excellent candidates as efficient vector systems for gene delivery or vaccination including large packaging capacity and a strong poxviral promoter (page 2624, right column, paragraph 2). 
Based on the teachings of Nicosia, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formulated the vaccine combination taught by Probst for a prime/boost regimen. This is further illustrated by Probst teaching of staggered, time dependent administration (Probst, page 21, lines 12-23). It would further have been obvious to a skilled artesian to use a poxvirus vector, such as MVA, for development of the boosting vector, which Verheust teaches has a strong poxviral promoter. A skilled artesian would have been motivated to make this combination in order to take advantage of known, effective, vaccination delivery systems and methods that were known in the art prior to the effective filing date of the claimed invention. 
Using the knowledge of the art prior to the effective filing date of the claimed invention, a skilled artesian would have been able to arrive at the instantly claimed invention. 
	It is noted that while the cited references do not disclose that the order of the PSMA and STEAP1, specifically that the polynucleotide encoding PSMA is located 5’ to the polynucleotide encoding STEAP1. However, a skilled artesian would recognize from the teachings of Probst that the order could either be PSMA 5’ to STEAP1 or STEAP1 5’ to PSMA and that it would be obvious to try either order.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as applied to claim 1, and in further view of Liao, Y.D., et al (2004) Removal of N-terminal methionine from recombinant proteins by engineered E.coli methionine aminopeptidase Protein Science 13; 1802-1810, US 2006/0034805 A1 (Fang, J., and K. Jooss) 16 February 2006, WO 2019/086615 A1 (Nicosia, A., et al) 09 May 2019, and Verheust, C., et al (2012) Biosafety aspects of modified vaccinia virus Ankara (MVA)-based vectors used for gene therapy or vaccination Vaccine 30; 2623-2632.
Probst teaches the vaccine combination of claim 1 as discussed above. 
As discussed in the rejection of claim 9, Probst teaches that PSMA comprises the sequence deposited under accession number NM_004476 (page 12, lines 12-13; lines 28-30) and STEAP1 comprises the sequence deposited under accession number NM_012449 (page 14, lines 14-16). These sequences encode polypeptides matching the PSMA and STEAP1 polypeptides used in the instant SEQ ID NO: 12, respectively (see alignment in the rejection of claims 9 above) with the exception of a methionine at the N-terminal which is not included in instant SEQ ID NO: 12. While Probst does not teach the removal of this methionine group, it is known in the art that the N-terminal methionine is a result of the translation initiation. 
	For example, Liao studied the removal of N-terminal translation initiator Met by methionine aminopeptidase (MetAP) and teaches that the removal can be crucial for the function and stability of proteins (abstract). Laio further studied methods to remove the N-terminal Met from recombinant proteins (abstract; page 1802, left column, paragraph 1). 
As Liao is teaching that the N-terminal Met is a result of polynucleotide translation initiation in the cell, a skilled artesian would recognize that its inclusion in the bicistronic polynucleotide encoding PSMA and STEAP1 would not be necessary as the translation initiation would not start with the PSMA and STEAP1 polynucleotides but rather at the start of, for example, a promoter (Probst, page 9, lines 31-32, “if the DNA introduced into the cell is to be expressed, it is necessary for the corresponding DNA vehicle to contain a strong promoter”). 
 Based on the teachings of Probst and Liao, the PSMA and STEAP1 in the vaccine composition taught by Probst has the following amino acid structures:

PSMA:
WNLLHETDSAVATARRPRWLCAGALVLAGGFFLLGFLFGWFIKSSNEATNITPKHNMKAFLDELKAENIKKFLYNFTQIPHLAGTEQNFQLAKQIQSQWKEFGLDSVELAHYDVLLSYPNKTHPNYISIINEDGNEIFNTSLFEPPPPGYENVSDIVPPFSAFSPQGMPEGDLVYVNYARTEDFFKLERDMKINCSGKIVIARYGKVFRGNKVKNAQLAGAKGVILYSDPADYFAPGVKSYPDGWNLPGGGVQRGNILNLNGAGDPLTPGYPANEYAYRRGIAEAVGLPSIPVHPIGYYDAQKLLEKMGGSAPPDSSWRGSLKVPYNVGPGFTGNFSTQKVKMHIHSTNEVTRIYNVIGTLRGAVEPDRYVILGGHRDSWVFGGIDPQSGAAVVHEIVRSFGTLKKEGWRPRRTILFASWDAEEFGLLGSTEWAEENSRLLQERGVAYINADSSIEGNYTLRVDCTPLMYSLVHNLTKELKSPDEGFEGKSLYESWTKKSPSPEFSGMPRISKLGSGNDFEVFFQRLGIASGRARYTKNWETNKFSGYPLYHSVYETYELVEKFYDPMFKYHLTVAQVRGGMVFELANSIVLPFDCRDYAVVLRKYADKIYSISMKHPQEMKTYSVSFDSLFSAVKNFTEIASKFSERLQDFDKSNPIVLRMMNDQLMFLERAFIDPLGLPDRPFYRHVIYAPSSHNKYAGESFPGIYDALFDIESKVDPSKAWGEVKRQIYVAAFTVQAAAETLSEVA

STEAP1:
ESRKDITNQEELWKMKPRRNLEEDDYLHKDTGETSMLKRPVLLHLHQTAHADEFDCPSELQHTQELFPQWHLPIKIAAIIASLTFLYTLLREVIHPLATSHQQYFYKIPILVINKVLPMVSITLLALVYLPGVIAAIVQLHNGTKYKKFPHWLDKWMLTRKQFGLLSFFFAVLHAIYSLSYPMRRSYRYKLLNWAYQQVQQNKEDAWIEHDVWRMEIYVSLGIVGLAILALLAVTSIPSVSDSLTWREFHYIQSKLGIVSLLLGTIHALIFAWNKWIDIKQFVWYTPPTFMIAVFLPIVVLIFKSILFLPCLRKKILKIRHGWEDVTKINKTEICSQL


Probst further teaches that the vaccine combination may comprise at least one bicistronic RNA, preferably mRNA, which carries two of the coding sequences of at least two, preferably different, antigens (page 20, lines 13-18). Probst further teaches that the RNA may be separated by at least one IRES (internal ribosomal entry site) sequence which can function as a sole ribosome binding site, but can also serve to provide a bicistronic RNA which codes for several proteins which are to be translated by the ribosomes independently of one another (page 20, lines 27-31). 
Probst, however, does not further detail the construction of the bicistronic polynucleotides or the use of a poxvirus promoter, T cell enhancers (TCE), or a 2A self-cleaving peptide. These components, however, were known in the art of bicistronic vectors designed to express two polypeptides.
Fang teaches single adneo-associated virus (AVV) vector constructs and their use for expression of an immunoglobulin molecule that comprises the expression of two separate polypeptides from the same vector using a single promoter (abstract). Fang teaches that in the 5’ to 3’ direction, the vector comprises: a promoter operably linked to the coding sequence of an immunoglobulin heavy or light chain or fragment thereof, a self-processing sequence such as a 2A or 2A-like sequence, and the coding sequence for an immunoglobulin heavy or light chain; where the self-processing cleavage sequence is inserted between the first and second immunoglobulin sequences (page 13, [0138]). Fang teaches that upon translation, virus encoded self-processing peptides mediate rapid intramolecular (cis) cleavage of the polyprotein to yield discrete mature protein products. Fang further teaches that the use of 2A provides advantages over the use of an IRES in that the use of a self-processing peptide (exemplified by 2A peptides) facilitates expression of the heavy and light chains using a single promoter and where the two polypeptides are expressed in substantially equal molar ratios (pages 6 and 7, [0079]).
Fang teaches exemplary 2A sequences including the following (page 14, [0157], SEQ ID NO: 6): 
APVKQTLNFDLLKLAGDVESNPGP
Based on the teachings of Fang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a self-cleaving 2A peptide between the polynucleotides encoding PSMA and STEAP1 in place of the IRES taught by Probst. A skilled artesian would have been motivated to make this substitution in order to use another known self-cleaving peptide that has been demonstrated in the equal expression of two polypeptides and has been shown to require only a single promoter. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B), Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of the known self-cleaving 2A peptide for the IRES peptide would provide the predictable result of encoding two polypeptides from a single polynucleotide vector.
Probst and Fang, however, do not disclose the inclusion of T-cell enhancers 5’ to the polynucleotides encoding PSMA and STEAP1. 
Nicosia teaches that “sometimes vaccines elicit a suboptimal or no T-cell immune response” and that “this phenomenon of poor induction of T-cell immune response is more frequently observed in case of vaccinations that target antigens that are either fully self molecules, e.g. cancer-specific antigens or partially self, e.g. cancer-specific neoantigens” (page 1, lines 12-15). Nicosia teaches that several strategies have been used to rescue lack/poor immunogenicity of some genetic vaccines, including the use of invariant chains (INV) to enhance CD8+ T cell induction. Nicosia teaches that INV plays a role in presenting antigenic peptides and has been demonstrated to increase induction of T cells when fused to an antigen in the context of genetic vaccination (page 1, lines 23-228). Nicosia further teaches that the use of short polypeptides as T cell enhancers is preferable in context of anti-cancer vaccination especially when using several cancer specific antigens in the vaccine (page 2, lines 8-10). 
Nicosia teaches INV fragments for use as T cell enhancers including the mandarin fish invariant chain FRAG_A which has the following polypeptide sequence (page 23, lines 12-13): 
GQKEQIHTLQKNSERMSKQLTRSSQAV
Nicosia further teaches that polynucleotide constructs created were preceded by an initiator methionine at the N-terminus (page 21, lines 30-32). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Nicosia with those of Probst and Fang to have included T-cell enhancers in the vector with the polynucleotides encoding PSMA and STEAP1. A skilled artesian would have been motivated to make this combination in order to take advantage of the use of invariant chains which lead to increased induction of T cells when fused to an antigen used for vaccination as taught by Nicosia. A skilled artesian would have had a reasonable expectation of success in making this combination as Probst is teaching compositions and uses of vaccines encoding multiple cancer specific antigens which Nicosia teaches are self-molecules that can benefit from the use of T-cell enhancers in genetic vaccinations. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(C) Use of a known technique to improve similar devices. In this case, a skilled artesian would improve the vaccine composition taught by Probst and Fang using the known technique of including T cell enhancers as taught by Nicosia.
	 It would further have been obvious to a skilled artesian prior to the effective filing date of the claimed invention to include an initiator methionine at the N-terminus of the polynucleotide in order to initiate translation of the polynucleotide as taught by Nicosia and Liao. A skilled artesian would have been motivated to make this addition in order to ensure that the polynucleotide is encoded once it is introduced into a cell.
	Combining the teachings and known polypeptide sequences of Probst, Laio, Fang, and Nicosia, a skilled artisan would have arrived at a polypeptide sequence that is identical to instant SEQ ID NO: 12, as shown in the alignment below: 

    PNG
    media_image7.png
    671
    734
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    600
    733
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    289
    739
    media_image9.png
    Greyscale


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 and Liao, Y.D., et al (2004) Removal of N-terminal methionine from recombinant proteins by engineered E.coli methionine aminopeptidase Protein Science 13; 1802-1810 as applied to claim 25 above, and in further view of US 2006/0034805 A1 (Fang, J., and K. Jooss) 16 February 2006, WO 2019/086615 A1 (Nicosia, A., et al) 09 May 2019, and Verheust, C., et al (2012) Biosafety aspects of modified vaccinia virus Ankara (MVA)-based vectors used for gene therapy or vaccination Vaccine 30; 2623-2632.

Regarding claim 26, Probst and Liao teach the polynucleotide of claim 25 as discussed above. 
Probst teaches a bicistronic RNA, preferably mRNA, which carries two of the coding sequences of at least two, preferably different, antigens (page 20, lines 13-18). Probst further teaches that the RNA may be separated by at least one IRES (internal ribosomal entry site) sequence which can function as a sole ribosome binding site, but can also serve to provide a bicistronic RNA which codes for several proteins which are to be translated by the ribosomes independently of one another (page 20, lines 27-31). 
Probst and Liao, however, do not detail the construction of the bicistronic polynucleotides or the use of a poxvirus promoter, T cell enhancers (TCE), or a 2A self-cleaving peptide. These components, however, were known in the art of bicistronic vector design to express two polypeptides.
Fang teaches single adeno-associated virus (AVV) vector constructs for expression of an immunoglobulin molecule or fragment thereof and teaches that the vectors comprise a self-processing cleavage sequence between a first and second immunoglobulin coding sequence allowing for expression of functional antibody molecules using a single promoter (abstract). Fang teaches that in the 5’ to 3’ direction, the vector comprises : a promoter operably linked to the coding sequence of an immunoglobulin heavy or light chain or fragment thereof, a self-processing sequence such as a 2A or 2A-like sequence, and the coding sequence for an immunoglobulin heavy or light chain; where the self-processing cleavage sequence is inserted between the first and second immunoglobulin sequences (page 13, [0138]). Fang teaches that upon translation, virus encoded self-processing peptides mediate rapid intramolecular (cis) cleavage of the polyprotein to yield discrete mature protein products. Fang further teaches that the use of 2A provides advantages over the use of an IRES in that the use of a self-processing peptide (exemplified by 2A peptides) facilitates expression of the heavy and light chains using a single promoter and where the two polypeptides are expressed in substantially equal molar ratios (pages 6 and 7, [0079]). 
Based on the teachings of Fang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a self-cleaving 2A peptide between the polynucleotides encoding PSMA and STEAP1 in place of the IRES taught by Probst. A skilled artesian would have been motivated to make this substitution in order to use another known self-cleaving peptide that has been demonstrated in the equal expression of two polypeptides and has been shown to require only a single promoter. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B), Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of the known self-cleaving 2A peptide for the IRES peptide would provide the predictable result of encoding two polypeptides from a single polynucleotide vector.
Probst, Laio, and Fang, however, do not disclose the inclusion of T-cell enhancers 5’ to the polynucleotides encoding PSMA and STEAP1. 
Nicosia teaches that “sometimes vaccines elicit a suboptimal or no T-cell immune response” and that “this phenomenon of poor induction of T-cell immune response is more frequently observed in case of vaccinations that target antigens that are either fully self-molecules, e.g. cancer-specific antigens or partially self, e.g. cancer-specific neoantigens” (page 1, lines 12-15). Nicosia teaches that several strategies have been used to rescue lack/poor immunogenicity of some genetic vaccines, including the use of invariant chains (INV) to enhance CD8+ T cell induction. Nicosia teaches that INV plays a role in presenting antigenic peptides and has been demonstrated to increase induction of T cells when fused to an antigen in the context of genetic vaccination (page 1, lines 23-228). Nicosia further teaches that the use of short polypeptides as T cell enhancers is preferable in context of anti-cancer vaccination especially when using several cancer specific antigens in the vaccine (page 2, lines 8-10). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Nicosia with those of Probst, Liao, and Fang to have included T-cell enhancers in the vector with the polynucleotides encoding PSMA and STEAP1. A skilled artesian would have been motivated to make this combination in order to take advantage of invariant chains which lead to increased induction of T cells when fused to an antigen used for vaccination as taught by Nicosia. A skilled artesian would have had a reasonable expectation of success in making this combination as Probst is teaching compositions and uses of vaccines encoding multiple cancer specific antigens which Nicosia teaches are self-molecules that can benefit from the use of T-cell enhancers in genetic vaccinations. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(C) Use of a known technique to improve similar devices. In this case, a skilled artesian would improve the polynucleotide taught by Probst, Liao, and Fang using the known technique of including T cell enhancers as taught by Nicosia.
Probst, Fang, and Nicosia all teach the inclusion of a promoter located in the 5’ position of the vector (Probst, page 9, lines 31-33; Fang, page 1, [0011]; Nicosia, page 10, lines 2-4). Probst, Liao, Fang, and Nicosia, however, do not disclose that the promoter is a poxvirus promoter. Poxvirus promoters, however, were known in the art prior to the effective filing date of the claimed invention.
Nicosia teaches vectors commonly used in vaccine development including adenoviral vectors, adeno-associated virus vectors, poxvirus vectors, a vaccinia virus vector, or a modified vaccinia Ankara (MVA vector) (page 18, lines 24-30). Nicosia also teaches the use of heterologous prime boost vaccination regimens with two different viral vectors such as Great Apes derived adenoviral vectors for priming and poxvirus vectors, a vaccinia virus vector, or a modified vaccinia Ankara (MVA) vector for boosting administered sequentially (page 21, lines 9-15). 
Verheust provides an overview of the use of the modified vaccinia virus Ankara (MVA) teaching that “it also represents an excellent candidate for use as a vector system in recombinant vector vaccine development for gene delivery or vaccination against infectious diseases or tumors, even in immunocompromised individuals” (abstract). Verheust teaches that MVA is a highly attenuated poxvirus strain (paragraph bridging pages 2624 and 2625) and that poxviruses have several unique features making them excellent candidates as efficient vector systems for gene delivery or vaccination including large packaging capacity and a strong poxviral promoter (page 2624, right column, paragraph 2). 
Based on the teachings of Nicosia, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formulated the vaccine combination taught by Probst and Liao for a prime/boost regimen. This is further illustrated by Probst teaching of staggered, time dependent administration (Probst, page 21, lines 12-23). It would further have been obvious to a skilled artesian to use a poxvirus vector, such as MVA, for development of the boosting vector, which Verheust teaches has a strong poxviral promoter. A skilled artesian would have been motivated to make this combination in order to take advantage of known, effective, vaccination delivery systems and methods that were known in the art prior to the effective filing date of the claimed invention. 
Using the knowledge of the art prior to the effective filing date of the claimed invention, a skilled artesian would have been able to arrive at the instantly claimed invention. 
It is noted that while the cited references do not disclose that the order of the PSMA and STEAP1, specifically that the polynucleotide encoding PSMA is located 5’ to the polynucleotide encoding STEAP1. However, a skilled artesian would recognize from the teachings of Probst that the order could either be PSMA 5’ to STEAP1 or STEAP1 5’ to PSMA and that it would be obvious to try either order.

Regarding claim 27, Probst and Liao teach the polynucleotide of claim 25 as discussed above 
As discussed in the rejection of claim 25 above, Probst and Liao teach that the PSMA and STEAP1 in the polynucleotide have the following polypeptide structures:

PSMA:
WNLLHETDSAVATARRPRWLCAGALVLAGGFFLLGFLFGWFIKSSNEATNITPKHNMKAFLDELKAENIKKFLYNFTQIPHLAGTEQNFQLAKQIQSQWKEFGLDSVELAHYDVLLSYPNKTHPNYISIINEDGNEIFNTSLFEPPPPGYENVSDIVPPFSAFSPQGMPEGDLVYVNYARTEDFFKLERDMKINCSGKIVIARYGKVFRGNKVKNAQLAGAKGVILYSDPADYFAPGVKSYPDGWNLPGGGVQRGNILNLNGAGDPLTPGYPANEYAYRRGIAEAVGLPSIPVHPIGYYDAQKLLEKMGGSAPPDSSWRGSLKVPYNVGPGFTGNFSTQKVKMHIHSTNEVTRIYNVIGTLRGAVEPDRYVILGGHRDSWVFGGIDPQSGAAVVHEIVRSFGTLKKEGWRPRRTILFASWDAEEFGLLGSTEWAEENSRLLQERGVAYINADSSIEGNYTLRVDCTPLMYSLVHNLTKELKSPDEGFEGKSLYESWTKKSPSPEFSGMPRISKLGSGNDFEVFFQRLGIASGRARYTKNWETNKFSGYPLYHSVYETYELVEKFYDPMFKYHLTVAQVRGGMVFELANSIVLPFDCRDYAVVLRKYADKIYSISMKHPQEMKTYSVSFDSLFSAVKNFTEIASKFSERLQDFDKSNPIVLRMMNDQLMFLERAFIDPLGLPDRPFYRHVIYAPSSHNKYAGESFPGIYDALFDIESKVDPSKAWGEVKRQIYVAAFTVQAAAETLSEVA

STEAP1:
ESRKDITNQEELWKMKPRRNLEEDDYLHKDTGETSMLKRPVLLHLHQTAHADEFDCPSELQHTQELFPQWHLPIKIAAIIASLTFLYTLLREVIHPLATSHQQYFYKIPILVINKVLPMVSITLLALVYLPGVIAAIVQLHNGTKYKKFPHWLDKWMLTRKQFGLLSFFFAVLHAIYSLSYPMRRSYRYKLLNWAYQQVQQNKEDAWIEHDVWRMEIYVSLGIVGLAILALLAVTSIPSVSDSLTWREFHYIQSKLGIVSLLLGTIHALIFAWNKWIDIKQFVWYTPPTFMIAVFLPIVVLIFKSILFLPCLRKKILKIRHGWEDVTKINKTEICSQL


Probst further teaches that the vaccine combination may comprise at least one bicistronic RNA which carries two of the coding sequences of at least two, preferably different, antigens (page 20, lines 13-18). Probst further teaches that the RNA may be separated by at least one IRES (internal ribosomal entry site) sequence which can function as a sole ribosome binding site, but can also serve to provide a bicistronic RNA which codes for several proteins which are to be translated by the ribosomes independently of one another (page 20, lines 27-31). 
Probst and Liao, however, do not further detail the construction of the bicistronic polynucleotides or the use of a poxvirus promoter, T cell enhancers (TCE), or a 2A self-cleaving peptide. These components, however, were known in the art of bicistronic vectors designed to express two polypeptides.
Fang teaches single adneo-associated virus (AVV) vector constructs and their use for expression of an immunoglobulin molecule that comprises the expression of two separate polypeptides from the same vector using a single promoter (abstract). Fang teaches that in the 5’ to 3’ direction, the vector comprises : a promoter operably linked to the coding sequence of an immunoglobulin heavy or light chain or fragment thereof, a self-processing sequence such as a 2A or 2A-like sequence, and the coding sequence for an immunoglobulin heavy or light chain; where the self-processing cleavage sequence is inserted between the first and second immunoglobulin sequences (page 13, [0138]). Fang teaches that upon translation, virus encoded self-processing peptides mediate rapid intramolecular (cis) cleavage of the polyprotein to yield discrete mature protein products. Fang further teaches that the use of 2A provides advantages over the use of an IRES in that the use of a self-processing peptide (exemplified by 2A peptides) facilitates expression of the heavy and light chains using a single promoter and where the two polypeptides are expressed in substantially equal molar ratios (pages 6 and 7, [0079]).
Fang teaches exemplary 2A sequences including the following (page 14, [0157], SEQ ID NO: 6): 
APVKQTLNFDLLKLAGDVESNPGP
Based on the teachings of Fang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a self-cleaving 2A peptide between the polynucleotides encoding PSMA and STEAP1 in place of the IRES taught by Probst. A skilled artesian would have been motivated to make this substitution in order to use another known self-cleaving peptide that has been demonstrated in the equal expression of two polypeptides and has been shown to require only a single promoter. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(B), Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of the known self-cleaving 2A peptide for the IRES peptide would provide the predictable result of encoding two polypeptides from a single polynucleotide vector.
Probst, Liao, and Fang, however, do not disclose the inclusion of T-cell enhancers 5’ to the polynucleotides encoding PSMA and STEAP1. 
Nicosia teaches that “sometimes vaccines elicit a suboptimal or no T-cell immune response” and that “this phenomenon of poor induction of T-cell immune response is more frequently observed in case of vaccinations that target antigens that are either fully self molecules, e.g. cancer-specific antigens or partially self, e.g. cancer-specific neoantigens” (page 1, lines 12-15). Nicosia teaches that several strategies have been used to rescue lack/poor immunogenicity of some genetic vaccines, including the use of invariant chains (INV) to enhance CD8+ T cell induction. Nicosia teaches that INV plays a role in presenting antigenic peptides and has been demonstrated to increase induction of T cells when fused to an antigen in the context of genetic vaccination (page 1, lines 23-228). Nicosia further teaches that the use of short polypeptides as T cell enhancers is preferable in context of anti-cancer vaccination especially when using several cancer specific antigens in the vaccine (page 2, lines 8-10). 
Nicosia teaches INV fragments for use as T cell enhancers including the mandarin fish invariant chain FRAG_A which has the following polypeptide sequence (page 23, lines 12-13): 
GQKEQIHTLQKNSERMSKQLTRSSQAV
Nicosia further teaches that polynucleotide constructs created were preceded by an initiator methionine at the N-terminus. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Nicosia with those of Probst, Liao, and Fang to have included T-cell enhancers in the vector with the polynucleotides encoding PSMA and STEAP1. A skilled artesian would have been motivated to make this combination in order to take advantage of the use of invariant chains which lead to increased induction of T cells when fused to an antigen used for vaccination as taught by Nicosia. A skilled artesian would have had a reasonable expectation of success in making this combination as Probst is teaching compositions and uses of vaccines encoding multiple cancer specific antigens which Nicosia teaches are self-molecules that can benefit from the use of T-cell enhancers in genetic vaccinations. This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR(C) Use of a known technique to improve similar devices. In this case, a skilled artesian would improve the polynucleotide taught by Probst, Liao, and Fang using the known technique of including T cell enhancers as taught by Nicosia.
	 It would further have been obvious to a skilled artesian prior to the effective filing date of the claimed invention to include an initiator methionine at the N-terminus of the polynucleotide in order to initiate translation of the polynucleotide as taught by Nicosia and Liao. A skilled artesian would have been motivated to make this addition in order to ensure that the polynucleotide is encoded once it is introduced into a cell.
	Combining the teachings and known polypeptide sequences of Probst, Liao, Fang, and Nicosia, a skilled artisan would have arrived at a polypeptide sequence that is identical to instant SEQ ID NO: 12, as shown in the alignment below: 

    PNG
    media_image7.png
    671
    734
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    600
    733
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    289
    739
    media_image9.png
    Greyscale



Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009  and Liao, Y.D., et al (2004) Removal of N-terminal methionine from recombinant proteins by engineered E.coli methionine aminopeptidase Protein Science 13; 1802-1810 as applied to claim 25 above, and in further view of WO 2017/192418 A1 (Custers, J.H., et al) 09 November 2017.

Regarding claim 28, Probst and Liao teach the polynucleotide of claim 25 as discussed above.
Probst and Liao, however, do not disclose that the polynucleotide is contained in a vector. The use of vectors in polypeptide expression and their use in vaccine compositions, however, were kwon in the art prior to the effective filing date of the claimed invention.
For example, Custers teaches vectors, vaccines, vaccine compositions, and vaccine combinations for use as therapeutics against HPV (abstract), a virus which is known to progress to precancerous lesions and invasive cancer (page 3, [0004]). Custers teaches that the vaccines and vaccine combinations comprise recombinant virus vectors comprising the nucleic acid molecules according to the invention (page 6, [0023]) which encode polypeptides, or fusion proteins that comprise T-cell epitopes of HPV16 or HPV18 oncoproteins E6 and E7 (page 4, [0016]). 
Custers teaches that the invention provides a vaccine and vaccine combinations comprising a recombinant virus vector according to the invention and a pharmaceutically acceptable excipient. Custers teaches that the recombinant virus vector comprises one or more nucleic acid molecules, wherein the sequence encoding the polypeptide is operably linked to a promoter (page 6, [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the polynucleotide taught by Probst and Liao in a vector as disclosed by Custers. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested methods used for the delivery of polynucleotides into cells, particularly vectors used in vaccine composition generation and delivery. A skilled artesian would have had a reasonable expectation of success in making this combination as both Probst and Custers are teaching the construct of and treatment with vaccines in which viral vectors are used to generate polypeptides from polynucleotides which encode them. 

Regarding claim 29, Probst, Liao, and Custers teach the vector of claim 28 as discussed above. 
Custers further teaches that the vector comprises a recombinant adenovirus (rAd) or a modified vaccinia Ankara (rMVA) (page 6, [0024]).

Regarding claim 30, Probst, Liao, and Custers teach the vector of claim 29 as discussed above. 
Custers further teaches that the vector comprises a recombinant adenovirus derived from a human adenovirus serotype 26 (Ad26) (page 6, [0024]); page 75, [0179], “vectors derived from adenovirus serotype 26”).

Regarding claim 31, Probst, Liao, and Custers teach the vector of claim 29 as discussed above.
Custers further teaches that the vector is introduced into a cell (pages 27-28, [0088], “a ‘vector’ as used herein, is typically a vehicle to artificially carry foreign genetic material into another cell, where it can be replicated and/or expressed”, “Typically such vectors can be propagated in at least one type of suitable hosts such as bacteria, yeast, insect cells, mammalian cells, and the like”, “The purpose of a vector which transfers genetic information to another cell is typically to isolate, multiply, or express the insert in the target cell”). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/046975 A1 (Probst, J., et al) 16 April 2009 as applied to claim 36 above, and in further view of WO 2017/210562 A1 (Jones, F.R., et al) 07 December 2017.
Probst teaches the method of claim 36 as discussed above. 
Probst, however, does not disclose that the one or more additional cancer therapies include a checkpoint inhibitor or that the checkpoint inhibitor is an inhibitor of CTLA-4, PD-1 or PD-L1. 
Jones teaches methods and compositions for constructing and producing recombinant adenovirus-based vector vaccines for the treatment of prostate cancer using genes for target antigens such as PSA, PSMA, MUC1, CEA and/or Brachyury (abstract). Jones teaches that prostate cancer is an ideal candidate for immunotherapy for several reasons including the slow growing nature of the cancer allowing sufficient time to generate an anti-tumor immune response following a prime/boost or multiple immunization strategies. Jones further teaches that the cancer expresses numerous tumor associated antigens including PSMA and STEAP and that all of these antigens provide multiple potential immunological anti-tumor targets (page 25, [0137]).
Jones teaches that immune pathway checkpoint inhibitors, i.e., immune checkpoint inhibitors, are combined with the adenoviral vector vaccines disclosed (page 77, [0303], [0304]). Jones further teaches that preliminary clinical findings with blockers of immune checkpoint proteins, such as Cytotoxic T-lymphocyte associated antigen 4 (CTLA-4) and programmed cell death protein 1 (PD1) have shown promise for enhancing anti-tumor immunity (page 78, [0306]) and that exemplary immune pathway checkpoint inhibitors for use in the combinations include CTLA-4, PD1, and PDL1 (page 79, [0310], [0311]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included a checkpoint inhibitor that inhibits CTLA4, PD-1, or PD-L1 as taught by Jones in the method taught by Probst. A skilled artesian would have been motivated to make this combination in order to take advantage of known methods of enhancing anti-tumor immunity that have been previously contemplated for combination with vaccines in the treatment of prostate cancer. A skilled artesian would have had a reasonable expectation of success in making this combination as Probst and Jones are both teaching vaccines for use in the treatment of prostate cancer and teach that the target antigens included in the vaccine are PSMA and STEAP1. Furthermore, as taught by Jones, inhibition of these checkpoints has been demonstrated in the art to enhance anti-tumor immunity.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658